Citation Nr: 9917367	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  95-551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for service connected 
anxiety disorder, currently rated as 50 percent disabling.  

2.  Entitlement to an increased rating for service connected 
frozen feet, rated as 10 percent disabling, for the period of 
time prior to January 12, 1998.  

3.  Entitlement to an increased rating for the service 
connected residuals of cold injury to the right foot, for the 
period of time subsequent to January 11, 1998, currently 
rated as 20 percent disabling.

4.  Entitlement to an increased rating for the service 
connected residuals of cold injury to the left foot, for the 
period of time subsequent to January 11, 1998, currently 
rated as 20 percent disabling.

5.  Entitlement to special monthly compensation.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from September 
1942 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied increased 
ratings for the veteran's service connected psychiatric 
disorder and frozen feet.  That rating decision also denied 
entitlement to special monthly compensation. 

The case was previously before the Board in April 1998, when 
it was remanded for examination of the veteran, medical 
opinions, and adjudication of the veteran's claims for 
increased ratings under the new rating criteria.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  

The claim for entitlement to special monthly compensation is 
the subject of a remand which follows the Board's decision.  

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected anxiety disorder renders 
him demonstrably unable to obtain or retain employment.

3.  Prior to January 12, 1998 the veteran's service 
connection residuals of bilateral frozen feet were manifested 
by erythematous appearance, osteoporosis, and cold 
sensitivity.

4.  The veteran's service-connected residuals of cold injury 
to the right and left foot are manifested by erythematous 
appearance, osteoporosis, cold sensitivity, decreased 
sensation in the feet, and complaints of pain and discomfort.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for the veteran's 
service-connected psychiatric disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
 4.132, Diagnostic Code 9400 (1996), amended by 38 C.F.R. 
§ 4.130, Diagnostic Codes 9400, 9413 (1998).

2.  The criteria for a rating in excess of 10 percent for the 
residuals of bilateral frozen feet, for the period of time 
prior to January 12, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §4.104 Diagnostic Code 
7122 (1996).  

3.  The criteria for a 30 percent rating, and not in excess 
thereof, for the residuals of cold injury to the right foot 
for the period of time subsequent to January 11, 1998, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§4.104 Diagnostic Code 7122 (1998).  

4.  The criteria for a 30 percent rating, and not in excess 
thereof, for the residuals of cold injury to the left foot for 
the period of time subsequent to January 11, 1998, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §4.104 
Diagnostic Code 7122 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented claims which are plausible.  His assertion that his 
service connected disabilities have increased in severity is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1998). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, system, or the psyche in self 
support of the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
psychiatric disorders, and service-connected cardiovascular 
disorders was changed during the course of the veteran's 
appeal.  In this case, the RO reviewed the veteran's claims 
under the new criteria in August 1998, and it provided the 
veteran with the new criteria in a December 1998 Supplemental 
Statement of the Case.  Moreover, the veteran and his 
representative were given an opportunity to respond to the 
new regulations.  Accordingly, the Board concludes that the 
veteran will not be prejudiced by the Board's review of the 
claims on appeal because due process requirements have been 
met.  VAOGCPREC 11-97 at 3-4 (Mar. 25, 1997); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOGCPREC 11-97 at 2.

II.  Anxiety Disorder

As noted above, the VA Schedule for Rating Disabilities for 
evaluating the degree of impairment resulting from 
service-connected psychiatric disorders was changed during 
the course of the veteran's appeal.  Compare 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996), with 61 Fed.Reg. 
52695-52702 (Oct. 8, 1996), codified at 38 C.F.R. § 4.130, 
Diagnostic Code 9400, 9413 (1998).  In this case, the RO 
reviewed the veteran's claim under the new criteria in 
December 1998, and it provided the veteran with the new 
criteria in a December 1998 Supplemental Statement of the 
Case.  Moreover, the veteran and his representative were 
given an opportunity to respond to the new regulations.  
Accordingly, the Board concludes that the veteran will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements have been met.  VAOGCPREC 
11-97 at 3-4 (Mar. 25, 1997); Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The veteran's service-connected psychiatric disorder is 
currently rated as 50 percent disabling.  Under the old 
criteria for rating service connected psychoneurotic 
disorders, a 50 percent rating was assigned where the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired and where by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  The next higher rating, a 70 percent 
disability rating, was warranted for severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people and psychoneurotic symptoms were of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  The highest 
rating, a 100 percent schedular evaluation, was warranted 
when all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
psychoneurotic symptoms existed which were totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; the veteran was 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9400 (1996) (emphasis added).

Under the new criteria, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher rating, a 70 percent rating, 
may be assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Codes 
9400,  9413 (1998).

In May 1998 the most recent VA psychiatric examination of the 
veteran was conducted.  The veteran reported feelings of 
depression and anxiety.  He indicated that he was easily 
irritated by crowds and loud noises.  Prior hospitalizations 
at VA medical facilities were noted.  On mental status 
examination the veteran was cooperative.  His mood was fine, 
but affect was constricted.  He was generally coherent with 
no flight of ideas and no looseness of association.  Some 
confusion was noted.  The veteran had memory impairment of 
both short term and long term memory.  Insight and judgment 
were decreased and proverbs were concrete.  The veteran 
denied having psychotic symptoms and no evidence of delusions 
or hallucinations was noted.  The examining psychiatrist did 
note symptoms of Parkinson's disease and dementia.  The 
diagnosis was dysthymia and anxiety disorder with features of 
dementia.  The examining psychiatrist also indicated that the 
veteran was not able to manage his financial affairs.  A 
Global Assessment of Functioning (GAF) Scale  score of 50 was 
assigned.  A GAF of 51 indicates "serious symptoms (e.g., 
suicidal ideation, severe obsessional ritual, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. 1994).  

In an addendum the examining psychiatrist stated that the 
veteran's dysthymia was "associated with the veteran's 
service connected anxiety.  Industrially, he will have 
problems interacting with others because of his chronic 
symptoms of anxiety and dysthymia and will have major 
problems completing simple tasks because of his memory, 
concentration, dysthymia, and anxiety."  

The Board believes that the medical evidence presented in the 
May 1998 VA psychiatric examination report shows that the 
veteran is " demonstrably unable to obtain or retain 
employment."  38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996).  The veteran is unable to manage his funds and unable 
to complete simple tasks due to his memory impairment.  The 
Board understands that some of the symptoms noted on the VA 
examination, such as memory impairment, may be the result of 
nonservice-connected disorders such as dementia and 
Parkinson's disease.  However, the Board is certain that, in 
the present case, it would be impossible to differentiate 
between the disability caused by the service connected and 
nonservice-connected psychiatric disabilities.  

It is the Board's opinion that the veteran is most 
appropriately rated under the old diagnostic code for his 
service connected anxiety disorder.  38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996).  The Board finds that the 
veteran is " demonstrably unable to obtain or retain 
employment."  As such, an increased rating of 100 percent is 
granted for the veteran's service connected anxiety disorder 
under the criteria provided in the old rating schedule.  38 
C.F.R. § 4.132, Diagnostic Code 9400 (1996).  

III.  Cold Injury to the Feet

Cold injuries such as frostbite, and frozen feet are rated 
under the portion of the VA Schedule for Rating Disabilities 
for rating cardiovascular system.  The VA Schedule for Rating 
Disabilities for evaluating the degree of impairment 
resulting from service-connected cardiovascular disorders was 
changed twice during the course of the veteran's appeal.  
Compare 38 C.F.R. § 4.104, Diagnostic Codes 7122 (1996), with 
62 Fed.Reg. 65207 (Dec. 11, 1997),  and with 63 Fed.Reg. 
37778 (July 14, 1998).  The new regulations became effective 
January 12, 1998.  The second change, 63 Fed.Reg. 37778 (July 
14, 1998), became effective August 13, 1998.  The rating 
criteria is that same in both change.  The second change 
merely adds a sentence to provide clarification in a note 
that follows the rating criteria.  The current rating 
criteria for rating the residuals of cold injury is codified 
at 38 C.F.R. § 4.104, Diagnostic Code 7122 (1998).  In this 
case, the RO reviewed the veteran's claim under the new 
criteria in December 1998, and it provided the veteran with 
the new criteria in a December 1998 Supplemental Statement of 
the Case.  Moreover, the veteran and his representative were 
given an opportunity to respond to the new regulations.  
Accordingly, the Board concludes that the veteran will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements have been met.  VAOGCPREC 
11-97 at 3-4 (Mar. 25, 1997); Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

Under the old regulations the residuals of bilateral frozen 
feet warranted a 10 percent disability rating "with mild 
symptoms, chilblains."  A 30 percent rating contemplated 
persistent moderate swelling, tenderness, or redness.  A 50 
percent rating, the highest rating assignable under this 
code, contemplated loss of toes, or parts, and persistent 
severe symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7122 
(1996).  

Under the current regulations for rating the residuals of 
cold injuries a 10 percent rating is warranted for pain, 
numbness, cold sensitivity, or arthralgia.  A 20 percent 
rating contemplates pain, numbness, cold sensitivity, or 
arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  A 30 percent 
rating, the highest rating under this diagnostic code, 
contemplates pain, numbness, cold sensitivity, or arthralgia 
plus two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts.  38 C.F.R. § 4.104, Diagnostic Code 7122 
(1998).  The rating schedule also instructs to "evaluate 
each affected part (hand, foot, ear, nose) separately and 
combine the ratings, if appropriate, in accordance with §§ 
4.25 and 4.26."  38 C.F.R. § 4.104, Diagnostic Code 7122, 
Note 2 (1998).  

Also, amputations of fingers or toes, and complications such 
as squamous cell carcinoma at the site of a cold injury, 
scar, or peripheral neuropathy should be separately evaluated 
under other diagnostic codes unless they are used to support 
an evaluation under this diagnostic code.  38 C.F.R. § 4.104, 
Diagnostic Code 7122, Note 1 (1998).

The veteran suffered a cold injury to his feet during active 
service.  In July 1980 a VA examination of the veteran was 
conducted.  While the examining physician noted the veteran's 
inservice cold injury, no current symptoms were noted.  The 
veteran required inpatient treatment at a VA medical center 
from April to July 1985.  The veteran was noted to have 
psoriasis of the legs.  However, no symptoms directly related 
to cold injury of the feet were noted or treated.  

An April 1986 private medical treatment record reveals that 
the veteran had "frostbite paresthesia" of the feet.  

In October 1994 a VA foot examination of the veteran was 
conducted.  The veteran complained of numbness of his feet.  
Physical examination revealed a "slightly erythematous" 
appearance.  X-ray examination revealed the presence of 
osteoporosis.  The feet were "slightly cold to touch but 
pedal pulses are palpable."  

In June 1998 the most recent VA examination of the veteran 
was conducted.  The veteran reported pain and swelling of the 
feet along with sensitivity to cold.  No ulcerations or 
amputations were noted.  Minor fungal infection of the 
toenails was noted.  The veteran also complained of foot 
stiffness.  The examining physician noted x-ray confirmation 
of osteoporosis and degenerative changes.  Physical 
examination revealed slight erythema of the feet.  The feet 
were slightly cold to the touch.  Neurologic examination 
revealed decreased pinprick sensation below the knees 
bilaterally.  Right ankle reflexes were also sluggish.  

The veteran's service connected frozen feet were rated as 10 
percent disabling prior to January 12, 1998.  An increased 
rating of 30 percent contemplated persistent moderate 
swelling, tenderness, or redness.  A 50 percent rating, the 
highest rating assignable under this code, contemplated loss 
of toes, or parts, and persistent severe symptoms.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1996).  There is no evidence 
of record that the veteran has had swelling or tenderness of 
the feet.  There is also absolutely no evidence of any loss 
of toes.  As such, the preponderance of the evidence is 
against an increased rating for the veteran's frozen feet for 
the period of time prior to January 12, 1998.  

The new rating schedule for rating the residuals of cold 
injury became effective January 12, 1998.  The maximum rating 
of 30 percent contemplates pain, numbness, cold sensitivity, 
or arthralgia plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts.  38 C.F.R. § 4.104, Diagnostic Code 7122 
(1998).  The evidence of the May 1998 VA examination reveals 
that the veteran meets these criteria.  He has complaints of 
pain and cold sensitivity.  Osteoporosis and degenerative 
changes have been confirmed by x-ray examination and 
neurologic examination reveals locally impaired sensation in 
the form of decreased pinprick sensation below the knees.  As 
such the evidence supports a rating of 30 percent for the 
right and 30 percent for the left foot for the service 
connected residuals of cold injury.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1998).  The Board notes that the 
veteran's peripheral neuropathy does not require separate 
evaluation since the symptom has been used to support the 
maximum 30 percent evaluation under this diagnostic code.  
38 C.F.R. § 4.104, Diagnostic Code 7122, Note 1 (1998).

ORDER

Entitlement to a schedular disability rating of 100 percent 
is granted for anxiety disorder, subject to the law and 
regulations governing the payment of monetary awards. 

A rating in excess of 10 percent for the residuals of 
bilateral frozen feet, for the period of time prior to 
January 12, 1998, is denied.  

An increased rating of 30 percent, and not in excess thereof, 
is granted for the residuals of cold injury to the right 
foot, effective January 12, 1998, subject to the law and 
regulations governing the payment of monetary awards.  

An increased rating of 30 percent, and not in excess thereof, 
is granted for the residuals of cold injury to the left foot, 
effective January 12, 1998, subject to the law and 
regulations governing the payment of monetary awards. 






REMAND

The veteran's remaining claim is for special monthly 
compensation.  In view of the Board decision above, and the 
increased ratings granted, the RO should re-adjudicate this 
issue.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:


The RO should adjudicate the issue of 
special monthly compensation.

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the question involving entitlement to 
special monthly compensation will be postponed until the 
remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

